Citation Nr: 0913968	
Decision Date: 04/15/09    Archive Date: 04/24/09

DOCKET NO.  06-10 842A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder, claimed as secondary to a service-connected left 
knee disorder.

2.  Entitlement to an evaluation in excess of 10 percent for 
degenerative joint disease of the lumbar spine.

3.  Entitlement to an extension of a temporary total 
evaluation beyond October 31, 2006, for residuals of left 
knee surgery requiring convalescence.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The Veteran has verified active service from October 1980 to 
July 1990, in addition to more than 4 years of active service 
prior to that time from approximately August 1975 to December 
1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from February 2005, June 2006, and February 
2008 rating decisions of the Department of Veterans Affairs 
(VA) Regional Offices (RO) in Cleveland, Ohio; Chicago 
Illinois; and Atlanta, Georgia, respectively.  

The Veteran testified before the undersigned Veterans Law 
Judge (VLJ) at a travel Board hearing conducted at the RO in 
Atlanta, Georgia in November 2008.  A copy of the hearing 
transcript is of record and has been reviewed.  At the 
hearing, additional evidence was presented for the file and 
the Veteran executed a waiver of RO consideration of that 
evidence.  The Board will therefore consider this evidence in 
deciding the claim on appeal.  38 C.F.R. § 20.1304.


FINDINGS OF FACT

1.  The evidence fails to include a current clinical 
diagnosis of a right knee disability.

2.  The Veteran's lumbar degenerative joint disease is not 
manifested by flexion of the thoracolumbar spine greater than 
30 degrees but not greater than 60 degrees or a combined 
range of motion of no greater than 120 degrees or muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.

3.  There is no objective evidence of neurological 
disabilities associated with the lumbar degenerative joint 
disease.

4.  There is no evidence the Veteran's lumbar degenerative 
joint disease resulted in incapacitating episodes having a 
total duration of at least 2 weeks but less than 4 weeks 
during the prior year.

5.  The Veteran was granted a temporary total evaluation from 
July 25, 2006 to October 31, 2006 after undergoing surgical 
treatment for a service connected left knee disorder on July 
25, 2006.  

6.  Following left knee surgery performed in July 2006, the 
Veteran was not able to return to work and continued 
receiving physical therapy and treatment for the left knee 
through January 31, 2007; thereafter his convalescence did 
not involve severe post-operative residuals, application of a 
body cast, continued use of a wheelchair or crutches, house 
confinement or immobilization by cast of one or more joints.


CONCLUSIONS OF LAW

1.  A right knee disorder was not incurred in service or as a 
result of service-connected disability.  38 U.S.C.A. §§ 1112, 
1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.310 (2008).

2.  The criteria for an evaluation in excess of 10 percent 
for lumbar degenerative joint disease have not been met. 38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.321, 4.1-4.14, 4.40-4.46, 4.59, 4.71a, 
Diagnostic Codes 5242, 5243 (2008).

3.  Resolving reasonable doubt in favor of the Veteran, the 
criteria for a 3-month extension (extended until January 31, 
2007) of a temporary total rating based on convalescence for 
residuals of left knee surgery performed in July 2006, are 
met.  38 U.S.C.A. §§ 1155, 5103A; 38 C.F.R. §§ 3.102, 4.29, 
4.30 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the Veteran dated in April 2005 (right knee) and 
December 2007 (extension of a temporary 100 percent 
evaluation) that fully addressed all notice elements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The type of 
notice discussed in the Dingess case regarding the assignment 
of disability ratings and effective dates was furnished to 
the Veteran in December 2007.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

With respect to the increased rating claim for a low back 
disorder, the U.S. Court of Appeals for Veterans Claims has 
held that for an increased-compensation claim, section § 
5103(a) requires, at a minimum, that VA notify the claimant 
that, to substantiate a claim, the medical or lay evidence 
must show a worsening or increase in severity of the 
disability, and the effect that such worsening or increase 
has on the claimant's employment and daily life.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement. VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation. Id.

In correspondence provided to the Veteran in October 2008, 
the Veteran was notified in essence of the need to 
demonstrate the effect the worsening has on employment and 
daily life and was he provided with the applicable schedular 
criteria relating to the evaluation of his claim, although 
this notice was not issued to him prior to the initial 
adjudication of the claim as required by Vazquez-Flores.  In 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.

To do this, VA must show that the purpose of the notice was 
not frustrated, such as by demonstrating: (1) that any defect 
was cured by actual knowledge on the part of the claimant, 
see Vazquez-Flores v. Peake, 22 Vet. App. 37 ("Actual 
knowledge is established by statements or actions by the 
claimant or the claimant's representative that demonstrate an 
awareness of what was necessary to substantiate his or her 
claim.") (citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 
(2007)); (2) that a reasonable person could be expected to 
understand from the notice what was needed; or (3) that a 
benefit could not have been awarded as a matter of law. 
Sanders, 487 F.3d at 889.  Additionally, consideration also 
should be given to "whether the post- adjudicatory notice and 
opportunity to develop the case that is provided during the 
extensive administrative appellate proceedings leading to the 
final Board decision and final Agency adjudication of the 
claim ... served to render any pre- adjudicatory section 
5103(a) notice error non-prejudicial."  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).

In this case, the Veteran has demonstrated actual knowledge 
of what was needed to support his claim as reflected by his 
statements and in hearing testimony provided in 2008.  
Additionally, the Board notes the Veteran has had 
representation throughout the duration of the appeal.  
Overton v. Nicholson, 20 Vet. App. 427, 438 (2006) 
(appellant's representation by counsel "is a factor that must 
be considered when determining whether that appellant has 
been prejudiced by any notice error").  Thus, the Board finds 
the Veteran meaningfully participated in the adjudication of 
his claims such that the essential fairness of the 
adjudication was not affected.



Based on the above, the notice deficiencies do not affect the 
essential fairness of the adjudication.  Therefore, 
proceeding with the appeals presently does not therefore 
inure to the Veteran's prejudice.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
Veteran has been prejudiced thereby).

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records (STRs) and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The RO has obtained the STRs, and VA and private outpatient 
treatment records.  In addition the file contains information 
relating to the Veteran's employment status and medical 
progress following his July 2006 left knee surgery.  A VA 
examination of the knee was conducted in 2006 addressing the 
Veteran's service connection claim for a right knee disorder.  

In conjunction with the Veteran's increased rating claim for 
a low back disorder, VA examinations were conducted in 2004, 
2005 and 2007.  In addition, the Veteran provided testimony 
at a travel Board hearing in November 2008.  At the hearing, 
the Veteran submitted additional evidence with a waiver, 
which includes VA medical records that are current through 
October 2008.  

The Board notes that at the 2008 travel Board hearing, the 
Veteran indicated that he believed that his low back 
disability was worse than it was when it had last been 
examined by VA in March 2007.  The duty to assist does not 
require that a claim be remanded solely because of the 
passage of time since an otherwise adequate VA examination 
was conducted.  See VAOPGCPREC 11-95.  In this case, the 
Board concludes that a Remand ordering another examination is 
not required because the file contains VA treatment records 
current through October 2008 documenting complaints, 
manifestations, treatment and diagnoses relating to the 
Veteran's low back disorder, to include recent X-ray film 
reports and this evidence contains sufficient information 
regarding the current severity of the Veteran's low back 
disability.   

Accordingly, the Board finds that all necessary development 
has been accomplished, and therefore appellate review may 
proceed without prejudice to the appellant.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Hence, no further notice or 
assistance to the appellant is required to fulfill VA's duty 
to assist the appellant in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Factual Background and Analysis

        A.  Service Connection - Right Knee Disorder

The Veteran's STRs dated from 1980 forward do not document 
any injuries or diagnoses related to the right knee.  The 
STRs do reflect that the Veteran sustained a soft tissue 
injury of the left knee in August 1981 treated with crutches, 
and that he was treated for medial collateral strain if the 
left knee in February 1984.  An April 1990 separation 
examination revealed that clinical evaluation of the lower 
extremities was abnormal due to mild bilateral crepitus of 
the knees, described as not disabling.  The STRs include a 
post-service annual examination report dated in December 1992 
which indicates that clinical evaluation of the lower 
extremities was normal and that the Veteran reported having 
knee trouble.  

A VA examination of the joints was conducted in March 2004.  
The Veteran had no complaints related to the right knee.  He 
complained of pain, buckling and clicking of the left knee.  
Internal derangement of the left knee with degenerative joint 
disease (DJD) was diagnosed.   

A VA record dated in October 2004 indicates that the Veteran 
complained of right knee pain since he injured it playing 
soccer years previously (it appears that the complaints may 
actually have involved the left knee).  Examination revealed 
crepitus of the left knee without swelling or tenderness.  
Good joint mobility and strength in the legs bilaterally was 
noted.  Left knee pain was diagnosed.  

A January 2006 VA examination evaluated the left knee, but 
not the right knee.  No complaints or findings related to the 
right knee were documented in that examination report.  At 
that time, the diagnosed conditions included status-post 
internal derangement of the left knee with subsequent 
meniscal tears and chronic left knee arthralgia secondary to 
moderate tri-compartmental DJD changes.  The examiner opined 
that the Veteran's left knee disability was as likely as not 
related to an injury and symptoms incurred during service.

By rating action of March 2006, service connection was 
granted for internal derangement of the left knee, status 
post arthroscopy partial medial meniscectomy with chronic 
anterior cruciate ligament tear, for which a 10 percent 
evaluation was assigned effective from October 2003.  In 
January 2005, the Veteran underwent arthroscopic surgery for 
a torn anterior cruciate ligament (ACL) of the left knee.  
Accordingly in the March 2006 rating action a 100 percent 
evaluation was assigned under 38 C.F.R. § 4.30 from January 
25, 2005 to March 31, 2005, following which a 10 percent 
evaluation was reinstated effective from April 1, 2005.  In 
that rating, action service connection was also separately 
established for with degenerative joint disease of the left 
knee, for which a 10 percent evaluation was assigned 
effective from October 2003.

A VA examination of the joints was conducted in May 2006 and 
the medical records were reviewed.  The Veteran gave a one-
year history of right knee pain which he explained was caused 
by leaning on the right side in order to keep weight off the 
left knee.  On examination, the Veteran had full range of 
motion of the right knee with no indication of tenderness or 
swelling.  X-ray films of the right knee revealed no reported 
bony abnormalities.  Internal derangement of the left knee 
with DJD was diagnosed.  The examiner opined that right knee 
pain was more likely than not aggravated due to a condition 
of the left knee, which is service-connected.    

A March 2007 VA examination evaluated the left knee, but not 
the right knee.  No complaints or findings related to the 
right knee were documented in that examination report

The Veteran presented testimony at travel Board hearing held 
in November 2008.  At that time, the Veteran and his 
representative indicated that arthritis of the right knee had 
been shown by X-ray films taken by VA and referenced an 
opinion on file to the effect that right knee problems were 
more likely than not aggravated by the service-connected left 
knee disability.

At the hearing, additional evidence was added to the file, 
which was accompanied by a waiver.  This evidence included VA 
medical records dated in 2008 which failed to include a 
clinically diagnosed right knee disorder.  

Analysis

The Veteran's original claim filed in February 2005 makes it 
clear that he contends that a right knee disorder is due to a 
service-connected left knee disorder.  He has not contended, 
and the evidence does not suggest, that a right knee disorder 
had its onset during or as a result of service, or that it 
may be so presumed.  When neither the Veteran nor the record 
raises the theory of entitlement to service connection on a 
direct basis, the Board need not sua sponte consider and 
discuss that theory.  Therefore, the Board will not discuss 
direct service connection. Robinson v. Mansfield, 21 Vet. 
App. 545 (2008).

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).  Service connection may also 
be granted for conditions including arthritis when it is 
manifested to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309.

Service connection may be granted for disability that is 
proximately due to, the result of, or aggravated by, a 
service-connected disability. 38 C.F.R. § 3.310(a) (2008); 
Allen v. Brown, 7 Vet. App. 439 (1995).  The provisions of 38 
C.F.R. § 3.310 were amended, effective from October 10, 2006; 
however, the new provisions require that service connection 
not be awarded on an aggravation basis without establishing a 
pre-aggravation baseline level of disability and comparing it 
to current level of disability.  71 Fed. Reg. 52744-47 (Sept. 
7, 2006).  The stated intent of the change was merely to 
implement the requirements of Allen v. Brown, 7 Vet. App. 439 
(1995).  

In order to establish service connection, there must be (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability. See Hickson v. West, 12 
Vet. App. 247, 253 (1999).

In this case, Hickson element (1) is lacking.  Regardless of 
the theory of entitlement raised, the medical evidence on 
file does not contain any current diagnosis of a right knee 
disorder; i.e. a clinical disability of the right knee has 
not been diagnosed at any time post-service.  The existence 
of a current disability is the cornerstone of a claim for VA 
disability compensation.  See Degmetich v. Brown, 104 F. 3d 
1328 (1997) (holding that the VA's and the Court's 
interpretation of sections 1110 and 1131 of the statute as 
requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary and 
therefore the decision based on that interpretation must be 
affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998).

As was pointed out by the Veteran and as is clear from the 
record, a VA examination of the joints was conducted in May 
2006, at which time the Veteran gave a one-year history of 
right knee pain he explained was caused by leaning on the 
right side in order to keep weight off the left knee.  On 
examination, the Veteran had full range of motion of the 
right knee with no indication of tenderness or swelling.  X-
ray films of the right knee revealed no reported bony 
abnormalities.  Internal derangement of the left knee with 
DJD was diagnosed.  The examiner opined that right knee pain 
was more likely than not aggravated due to a condition of the 
left knee which is service connected; essentially, to the 
extent that any condition of the right knee was diagnosed, it 
was identified only as right knee pain.  

VA disability compensation derives from two statutes, 
sections 1110 and 1131 of title 38, United States Code.  Both 
provide for compensation, beginning with the following words; 
"For disability resulting from personal injury suffered or 
disease contracted in line of duty..." Thus, in order for a 
Veteran to qualify for compensation under those statutes, the 
Veteran must prove the existence of disability and that a 
disability has resulted from a disease or injury that 
occurred in the line of duty.  See Sanchez- Benitez v. 
Principi, 259 F.3d 1356 (Fed. Cir. 2001).  Stated 
differently, a claim fails if there is an absence of 
disability or an absence of disease or injury.  Pain cannot 
be compensable in the absence of proof of an in-service 
disease or injury to which the current pain can be connected 
by medical evidence.  See Sanchez-Benitez, supra.  Such a 
"pain alone" claim, as has been presented here, must fail 
when there is no sufficient factual showing that the pain 
derives from an inservice disease or injury.  Id.

The requirement that a current disability be present is 
satisfied when a claimant has a disability at the time a 
claim for VA disability compensation is filed or during the 
pendency of that claim, even if the disability resolves prior 
to the adjudication of the claim.  See McClain v. Nicholson, 
21 Vet. App. 319 (2007).  In this case, the claim was filed 
in February 2005; there was no evidence of a clinical 
disability/diagnosis of a right knee disorder of record at 
that time (resolved or unresolved) nor has such been 
presented at any time subsequently since the claim has been 
pending.  Contrary to statements made at the 2008 hearing, 
the Board is unable to locate any evidence indicating that 
right knee arthritis established by X-ray evidence was 
demonstrated at any time post-service.  Moreover, there is no 
medical evidence of any physical pathology affecting the 
right knee.


In summary, the law limits entitlement for service-related 
diseases and injuries to cases where the underlying in-
service incident has resulted in a current disability.  
Degmetich, 104 F. 3d at 1332; Rabideau v. Derwinski, 2 Vet. 
App. 141 (1992).  Thus, because the evidence shows that the 
Veteran does not currently have a diagnosed right knee 
disability, service connection for this claimed condition is 
not warranted.

	B.  Increased Evaluation - Lumbar Spine

The Veteran filed an original service connection claim for a 
low back disability in October 2003.

The STRs include several entries documenting the Veteran's 
low back problems assessed as: muscle strain (January 1982); 
paraspinous muscle sprain (February 1987) and degenerative 
disc disease (DDD), based on X-ray films taken in July 1989.   

A private magnetic resonance imaging (MRI) report of the 
lumbar spine dated in December 2003 reflects that bilateral 
formaminal narrowing at L4-5 and L5-S1 and degenerative joint 
disease (DJD) were shown.  It was noted that there was no 
significant disc herniation or spinal stenosis.  

A VA examination of the spine was conducted in March 2004.  
The Veteran complained of low back pain occurring at least 
once a week with flare-ups which required rest until they 
subsided.  It was noted that the Veteran did not use any 
assistive device or brace.  There was no indication of any 
bowel or bladder complaints.  Range of motion testing 
revealed flexion from 0 to 60 degrees (to 70 degrees with 
pain); extension from 0 to 20 degrees without pain, right and 
left rotation from 0 to 45 degrees without pain and later 
flexion bilaterally from 0 to 30 degrees (to 40 degrees with 
pain on both sides).  There was no indication of spasm, 
weakness, tenderness, abnormal gait, scoliosis, reversed 
lordosis or abnormal kyphosis.  Neurological evaluation 
revealed no sensory deficit and motor examination of the 
lower extremities was 5/5.  There was no documentation of any 
recent incapacitating episodes.  Chronic low back pain with 
DJD of the lumbar spine at L4-5 and L5-S1 was diagnosed.   

By rating action of April 2004, service connection was 
granted for DJD of the lumbar spine with limitation of 
motion, for which a 10 percent evaluation was assigned 
effective from October 2003.  The Veteran did not appeal that 
decision, but filed an increased rating claim in October 
2004.  

VA records dated from October to December 2004 reflect 
continued treatment for back problems.  An entry dated in 
October 2004 indicates that that the Veteran had a long-
standing history of chronic low back pain with monthly flare-
ups and constant backache.  The Veteran denied having pain 
radiating into the legs.  Physical examination of the low 
back revealed no muscle spasms.  Discomfort was noted upon 
bending and extension.  Chronic low back pain was diagnosed 
and the use of a TENS unit was recommended.  In November 
2004, the Veteran complained of constant low back pain 
radiating into the legs.  A record dated later in November 
reflects that the Veteran reported having less pain and more 
mobility following treatment with a TENS unit.  

A VA examination was conducted in January 2005.  The Veteran 
complained of daily pain radiating into both lower 
extremities.  He also reported having symptoms of weakness 
and morning stiffness, but denied having symptoms of 
numbness.  It was noted that he took pain medication daily 
and went to physical therapy twice a week.  The report 
indicated that the Veteran did not use an assistive device or 
brace, but did use a TENS unit.  The history stated that the 
Veteran was employed in the computer repair field, and 
occasionally needed to take a break or miss work due to back 
problems.  Physical examination of the low back revealed no 
tenderness.  Range of motion testing revealed flexion from 0 
to 90 degrees (with pain at 90 degrees); extension from 0 to 
25 degrees without pain, right and left rotation from 0 to 50 
degrees without pain; and lateral flexion bilaterally from 0 
to 25, with pain.  The examiner indicated that the low back 
disability produced no (additional) limitation due to 
weakness, fatigability, incoordination or flare-up, and it 
had no effect on his usual occupation or daily activities.  
There was no indication of any incapacitating episodes.  

Further evaluation revealed that the Veteran could stand on 
the right leg, but not only the left leg, secondary to the 
back condition.  Motor strength of the right and left lower 
extremities and the hips was assessed as 5/5.  Sensation and 
deep tendon reflexes were intact.  On repetitive motion 
testing there was no indication of decreased/limited motion 
or of increased pain.  A diagnosis of DJD of the lumbar spine 
with bilateral foraminal narrowing at L4-L5 and L5-S1 was 
made.  

March 2006 VA medical records indicate that the Veteran 
complained of a 5-day history of low back pain, radiating 
into both legs with tingling.  He denied having any urinary 
or bowel dysfunction.  Chronic low back pain worsening in 
severity and unrelieved with medication was assessed.  X-ray 
films of the lumbar spine taken by VA in March 2006 revealed 
degenerative disc disease.  

A VA examination of the spine was conducted in March 2007.  
The Veteran complained of low back pain, intermittently 
radiating into the left leg.  He denied having symptoms of 
weakness, bowel/bladder dysfunction or erectile dysfunction.  
He indicated that he experienced flare-ups of pain occurring 
1 to 2 times a week.  The report stated that the Veteran did 
not use an assistive device or brace for his back and that he 
did not have a history of falls or unsteadiness.  The 
examiner stated that the back disability did not affect the 
Veteran's previous job or his activities of daily living.  
Range of motion testing revealed flexion from 0 to 85 
degrees; extension from 0 to 20 degrees without pain, right 
and left rotation from 0 to 30 degrees without pain; and 
lateral flexion bilaterally from 0 to 30 degrees.  Sensory 
examination was entirely intact and, motor/strength 
examination was 5/5, except for the left knee.  There was no 
indication of spasm, guarding resulting in abnormal gait, 
scoliosis, reversed lordosis or abnormal kyphosis.  The 
examiner indicated that the Veteran had experienced no 
incapacitating episodes caused by the back disability during 
the past 12 months.  The examiner could not determine without 
resort to speculation whether the Veteran had additional 
impairment attributable to pain/repetitive use.  A diagnosis 
of DJD of the lumbar spine L5-S1 was made.  The examiner 
opined that he would not consider the Veteran unemployable 
due to the back disorder.  


The Veteran presented testimony at travel Board hearing held 
in November 2008.  At that time, the Veteran and his 
representative indicated that the Veteran had been receiving 
injections to treat back pain.  It was noted that an 
examination had been conducted in 2007; the Veteran mentioned 
that he believed that his back disability had gotten worse 
since that time.  

At the hearing additional evidence was added to the file 
which was accompanied by a waiver.  This evidence included VA 
medical records dated in 2008 which reflects that the Veteran 
was seen with periodic complaints of back pain flare-ups.  X-
ray films taken in February 2008 revealed moderate 
degenerative changes of the lumbar spine without evidence of 
acute fracture of subluxation.  Records dated in April 2008 
reflect that the Veteran was experiencing a flare-up of back 
pain lasting for 2 weeks with complaints of radiating pain 
into the left lower leg.  He denied having bowel/bladder 
incontinence, weakness, tingling or numbness.  In May 2008, 
he complained of low back pain radiating into both legs.  
That record reflects that the Veteran was being treated with 
lumbar epidural steroid injections.  Assessments of L5-S1 DDD 
causing low back pain and bilateral S1 radiculitis were made.  
X-ray films taken in June 2008 revealed a generalized disc 
bulge at L5-S1 and canal stenosis at L4-5.  

Analysis

The matter under appellate review involves whether the 
Veteran is entitled to a rating in excess of 10 percent for 
his low back disability, from October 19, 2004 (the date of 
the claim for increase), forward.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Each disability must be viewed in relation to its history and 
there must be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.1.  The 
Board attempts to determine the extent to which the Veteran's 
service-connected disability adversely affects his or her 
ability to function under the ordinary conditions of daily 
life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2008).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  

Where a Veteran appeals the denial of a claim for an 
increased disability rating for a disability for which 
service connection was in effect before he filed the claim 
for increase, the present level of the Veteran's disability 
is the primary concern, and past medical reports should not 
be given precedence over current medical findings.  Francisco 
v. Brown, 7 Vet. App. 55, 57-58 (1994).  However, where VA's 
adjudication of the claim for increase is lengthy and factual 
findings show distinct time periods where the service-
connected disability exhibits symptoms which would warrant 
different ratings for the disorder, different or "staged" 
ratings may be assigned for such different periods of time.  
Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007). 

In considering the Veteran's claim, the Board notes that the 
regulations for rating disabilities of the spine were twice 
revised, effective September 23, 2002; and effective 
September 26, 2003.  See 67 Fed. Reg. 54345 (Aug. 22, 2002); 
68 Fed. Reg. 51454 (Aug. 27, 2003).  The VA's Office of 
General Counsel has determined that the amended rating 
criteria can be applied only for periods from and after the 
effective date of the regulatory change.  The Board can apply 
only the prior regulation to rate the Veteran's disability 
for periods preceding the effective date of the regulatory 
change.  See VAOPGCPREC 3-00 (Apr. 10, 2000), 65 Fed. Reg. 
33422 (2000).  Inasmuch as the Veteran's claim for increase 
was filed after the aforementioned regulatory changes took 
place, only the revised regulations/regulatory criteria are 
applicable to his increased rating claim.  


For the entirety of the appeal period a 10 percent evaluation 
has been assigned for degenerative joint disease of the 
lumbar spine with limitation of motion (a low back disorder) 
pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5242. The 
Veteran contends the current rating evaluation does not 
accurately reflect the severity of his disability.  

The Schedule for Rating Criteria indicates that disabilities 
of the spine under Diagnostic Codes 5235 to 5243 will be 
evaluated under a General Rating Formula for Diseases and 
Injuries of the Spine.  Diagnostic Code 5242 is used for the 
evaluation of the degenerative arthritis of the spine.  

The General Rating Formula assigns evaluations with or 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by the 
residuals of the injury or disease.  Under this formula, a 10 
percent evaluation is for assignment with forward flexion of 
the thoracolumbar spine greater than 60 degrees but not 
greater than 85 degrees or a combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees or muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour or vertebral body fracture with loss of 50 percent or 
more of the height.  A 20 percent evaluation is for 
assignment when there is forward flexion of the thoracolumbar 
spine greater than 30 degrees but not greater than 60 degrees 
or with a combined range of motion not greater than 120 
degrees or muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis or abnormal kyphosis.  A 40 
percent evaluation is for assignment when forward flexion of 
the thoracolumbar spine is 30 degrees or less or for 
favorable ankylosis of the entire thoracolumbar spine.  A 50 
percent evaluation is for assignment upon a showing of 
unfavorable ankylosis of the entire thoracolumbar spine.

A note after the General Rating Formula for Diseases and 
Injuries of the Spine specifies that any associated objective 
neurologic abnormalities, including, but not limited to, 
bowel or bladder impairment, should be separately evaluated 
under an appropriate Diagnostic Code.  Note (2) to the 
General Rating Formula explains that for VA compensation 
purposes, normal forward flexion of the thoracolumbar spine 
is zero to 90 degrees, extension is zero to 30 degrees, left 
and right lateral flexion are zero to 30 degrees, and left 
and right lateral rotation are zero to 30 degrees.  The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateral flexion, 
and left and right rotation.  The normal combined range of 
motion of the thoracolumbar spine is 240 degrees. 

The Board must also consider a Veteran's pain, swelling, 
weakness, and excess fatigability when determining the 
appropriate evaluation for a disability using the limitation 
of motion diagnostic codes.  38 C.F.R. §§ 4.40, 4.45; See 
Johnson v. Brown, 9 Vet. App. 7, 10 (1996); DeLuca v. Brown, 
8 Vet. App. 202 (1995).

Another Diagnostic Code that could be applied in this case is 
Diagnostic Code 5243, used to evaluate intervertebral disc 
syndrome.  Under Diagnostic Code 5243, intervertebral disc 
syndrome is evaluated under either the General Rating Formula 
for Diseases and Injuries of the Spine or under the Formula 
for Rating Intervertebral Disc Syndrome Based upon 
Incapacitating Episodes, whichever results in the higher 
rating.  The Formula for Rating Intervertebral Disc Syndrome 
provides for a 10 percent evaluation was for assignment with 
incapacitating episodes having a total duration of at least 
one week, but less than two weeks during the past twelve 
months; a 20 percent evaluation was assigned for 
incapacitating episodes having a total duration of at least 
two weeks, but less than four weeks during the past twelve 
months; a 40 percent evaluation was assigned for 
incapacitating episodes having a total duration of at least 
four weeks, but less than six weeks during the past twelve 
months; and a 60 percent evaluation was assigned for 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months.  A note following the 
Diagnostic Code defines an incapacitating episode as a period 
of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 
5243, note 1.  Note 2 provides for separate evaluations if 
intervertebral disc syndrome is present in more than one 
spinal segment if the effects are distinct.



Evaluating the evidence in light of the above rating 
criteria, the Board must conclude that an increased 
evaluation is not warranted.  Specifically, there is no 
evidence the Veteran's forward flexion is greater than 30 
degrees but not greater than 60 degrees.  Rather, VA 
examinations conducted from 2004 to 2007 document a range of 
flexion of between 70 and 90 degrees.  Similarly, the 
combined range of motion of the lumbar spine documented by 
medical evidence dated from 2004 forward has consistently and 
without exception been in excess of the 120 degrees required 
to support the assignment of a 20 percent evaluation.  Nor is 
there any objective evidence of muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis or 
kyphosis.  In fact, examination reports dated in 2005 and 
2007 indicate that there was no indication of any of the 
aforementioned manifestations.

The Board has considered whether an increased evaluation is 
warranted under another Diagnostic Code, including under the 
criteria for intervertebral disc syndrome.  However, the 
Veteran's degenerative arthritis of the lumbar spine has not 
been shown to have resulted in incapacitating episodes 
requiring bed rest prescribed by a physician and treatment 
prescribed by a physician as confirmed by examination reports 
dated in 2004, 2005 and 2007.  As such, an increased 
evaluation under Diagnostic Code 5243 is not warranted.

The Board has also considered whether an increased evaluation 
is warranted based upon the granting of a separate neurologic 
disability related to the lumbar spine.  In this regard, 
between 2004 and the present time, several medical records 
document the Veteran's complaints of radiculopathy.  However, 
consistently there have been no objective findings of 
neurological symptoms upon clinical examination.  In fact 
sensory and reflex examinations performed from 2004 forward 
have repeatedly been normal.  Therefore, at best, there are 
subjective complaints of radiculopathy, with no objective 
findings of slight, incomplete paralysis of the sciatic 
nerve, to warrant a separate rating.  The Board also observes 
that during the appeal period, the Veteran has repeatedly and 
consistently denied having any associated bowel or bladder 
impairment that would warrant a separate evaluation.


The evidence reflects the Veteran has consistently complained 
of pain and limitation of motion associated with his lumbar 
spine disability and has described significant restriction on 
activities.  The records indicate the Veteran has been 
treated with medication and therapy, including treatment with 
a TENS unit and with epidural steroids.  However, the VA 
examinations have considered the effects of painful motion.  
For example, in 2005 a VA examiner tested the effects of 
repetitive motion and found that repeated motion did not 
result in any additional limitation of motion or functional 
impairment.  Although the Board is required to consider the 
effect of pain when making a rating determination, which has 
been done in this case, it is important to emphasize that the 
rating schedule does not provide a separate rating for pain.  
See Spurgeon v. Brown, 10 Vet. App. 194 (1997).  Therefore, 
as the 10 percent evaluation assigned contemplates the 
effects of the Veteran's complaints of pain, fatigue, 
swelling and weakness, an increased evaluation based solely 
on pain is not warranted.  38 C.F.R. § 4.45, 4.71a, 
Diagnostic Codes 5242; DeLuca v. Brown, 8 Vet. App. 202 
(1995)

Based upon the guidance of the Court in Hart v. Mansfield, 21 
Vet. App. 505, 509-510 (2007), the Board has considered 
whether a staged rating is appropriate.  However, in the 
present case, the Veteran's symptoms remained relatively 
constant throughout the course of the period on appeal and as 
such staged ratings are not warranted.  Therefore, the 
preponderance of the evidence is against the Veteran's claim 
for an increased evaluation for a low back disorder.  Because 
the preponderance of the evidence is against the claim, the 
benefit of the doubt rule does not apply.  38 U.S.C.A. § 
5107(b); see Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In addition, the evidence does not reflect, nor is it 
contended otherwise, that the schedular criteria are 
inadequate to evaluate the Veteran's disability of the lumbar 
spine.  In that regard, the record does not reflects that the 
Veteran's disability of the lumbar spine has caused marked 
interference with employment (i.e., beyond that contemplated 
in the currently assigned evaluations), necessitated frequent 
periods of hospitalization, or have otherwise rendered 
impracticable the application of the regular schedular 
standards.  No periods of hospitalization due to the 
Veteran's service-connected disability is noted during the 
claims period.  The record repeatedly reflects that it is the 
service-connected disability of the left knee which most 
critically impacts his employability.  In light of the 
foregoing, the Board finds that it is not required to remand 
this matter to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1) for assignment of an extra-schedular 
evaluation.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).

	C.  Extension of a Temporary Total Rating

By rating action of March 2006, service connection was 
granted for internal derangement of the left knee with 
degenerative joint disease of the lumbar spine with 
limitation of motion, for which a 10 percent evaluation was 
assigned effective from October 2003.  The medical evidence 
of record reflects that in January 2005 the Veteran underwent 
arthroscopic surgery for a torn ACL of the left knee.  
Accordingly, a 100 percent evaluation was assigned under 
38 C.F.R. § 4.30 from January 15, 2005 to March 31, 2005, 
following which a 10 percent evaluation was reinstated 
effective from April 1, 2005.  In that rating action service 
connection was also separately established for with 
degenerative joint disease of the left knee, for which a 10 
percent evaluation was assigned effective from October 2003.

A private MRI report of March 2006 indicates that the Veteran 
complained of a 3 week history of pain in the area of the 
medial aspect of the left knee.  Impressions reflect that 
evidence of a chronic bucket handle tear of the posterior 
medial meniscus was shown.  Also shown was evidence of mild 
joint effusion, mild DJD changes, and chondromalacia of the 
left knee.  

Private medical records reveal that on July 25, 2006, the 
Veteran underwent left knee arthroscopy anterior cruciate 
ligament reconstruction and partial medial meniscectomy.  The 
Veteran was in stable condition following the surgery.

The file contains a post-surgical progress report dated in 
August 2006.  The report indicated that the Veteran was 
feeling better and was benefitting from physical therapy.  At 
that time, the Veteran was ambulating independently and left 
knee range of motion was from 0 to 115 degrees with slight 
pain.  It was noted that his work status remained uncertain 
at that time.

In October 2006, a VA Form 21-4192, Request for Employment 
Information in Connection with Claim for Disability Benefits 
was received.  The form indicated that the Veteran was 
employed in the field of technical support and had been on a 
leave of absence from his job since mid-May 2006 due to knee 
problems/surgery.  

A post-surgical progress report dated in October 2006 
reflects that the Veteran was generally feeling better, but 
was experiencing some pain and popping of the left knee.  At 
that time, the Veteran was ambulating and left knee range of 
motion was from 0 to 128 degrees.  It was noted that his work 
status was off-work.  

The file contains a medical statement of Dr. C. dated in late 
October 2006, approximately 3 months post-surgery.  The 
doctor indicated that the Veteran's recovery had progressed 
well, but noted that he still experienced knee pain and was 
limited with his duties at work, as the Veteran had trouble 
lifting more than 20 pounds, squatting and kneeling.  Range 
of motion was described as excellent.  It was noted that the 
Veteran was to continue physical therapy for 8 to 10 more 
weeks.  

Documentation from the Veteran's employer dated in December 
2006 indicated that he had exhausted all of his FMLA leave 
and had been granted a leave of absence since late October 
2006 due to his medical condition.  The statement indicated 
that the employer was seeking to provide the Veteran with a 
reasonable accommodation to perform the functions of his job, 
but needed additional medical information by January 12, 
2007.  

A medical assessment was provided in January 2007 by the 
Veteran's private health care provider, indicating that that 
the Veteran's restrictions included limitations of lifting 
(less than 20 pounds), and no squatting, kneeling or 
climbing.  It was also noted that his range of motion and 
strength in the left knee were limited and that the duration 
of the condition was still to be determined.   



A VA examination of the joints was conducted in March 2007 
and it was noted that the Veteran was status-post ACL 
reconstruction in July 2006.  The Veteran complained of left 
knee pain and popping and denied having symptoms of swelling, 
locking or giving out.  Range of motion was from 0 to 125 
degrees with pain.  ACL reconstruction of the left knee, July 
2006, was diagnosed.  The examiner indicated that the Veteran 
was 7 months status-post ACL reconstructive surgery and noted 
that the Veteran had been terminated from his job due to 
exhaustion of leave time due to the knee disorder.  The 
examiner noted that there were no job opportunities available 
at the Veteran's former place of employment which could 
accommodate his restrictions caused by the knee.  The 
examiner explained that the Veteran was still in the 
rehabilitation phase post-surgery and would be for a period 
of 1-year post-surgery.  The examiner commented that to 
evaluate the Veteran for unemployability at this time was 
premature, as the knee could continue to improve, but 
indicated that the Veteran should be awarded the maximum 
convalescence compensation percentage through this period.  

By rating action of April 2007, a 100 percent evaluation was 
assigned under 38 C.F.R. § 4.30 for surgical treatment 
requiring convalescence from July 25, 2006 to October 31, 
2006, following which a 10 percent evaluation was reinstated 
effective from November 1, 2005.  

In July 2007, Dr. C. provided another medical statement 
indicating that the Veteran should be able to return to work 
in August 2007 with minor limitations to include lifting 
limited to 30-40 pounds and discomfort on climbing, squatting 
and kneeling.  

A VA medical record dated in July 2007 indicates that the 
Veteran reported that he occasionally wore a knee brace when 
he experienced pain.  X-ray films of the left knee done in 
October 2007 revealed post-surgical degenerative changes and 
a suggestion of mild effusion. 

The Veteran presented testimony at travel Board hearing held 
in November 2008.  At that time, the Veteran and his 
representative indicated that the Veteran had not been able 
to return to work following a 3 month convalescent period 
subsequent to the surgery performed in July 2006 and urged 
that this warranted the grant of an extension of the 
convalescence period, pursuant to 38 C.F.R. § 4.30.  

Analysis

By rating action of April 2007, a 100 percent temporary total 
disability rating was assigned under 38 C.F.R. § 4.30 for 
surgical treatment of the left knee performed on July 25, 
2006, requiring convalescence, from July 25, 2006 to October 
31, 2006.  On appeal, the Veteran seeks an extension of a 
temporary total evaluation under 38 C.F.R. § 4.30, beyond 
October 31, 2006 for residuals of left knee surgery requiring 
convalescence.  Specifically, he requests an extension 
through August 2007, when he has been cleared by his private 
doctor to return to work.  

A total disability rating (100 percent) will be assigned 
without regard to other provisions of the rating schedule 
when it is established by report at hospital discharge 
(regular discharge or release to non-bed care) or outpatient 
release that entitlement is warranted, effective the date of 
hospital admission or outpatient treatment and continuing for 
a period of 1, 2, or 3 months from the first day of the month 
following such hospital discharge or outpatient release.  38 
C.F.R. § 4.30 (2008).

Total ratings will be assigned under 38 C.F.R. § 4.30 if 
treatment of a service-connected disability resulted in:

(1) Surgery necessitating at least one month of 
convalescence;

(2) Surgery with severe postoperative residuals such as 
incompletely healed surgical wounds, stumps of recent 
amputations, therapeutic immobilization of one major joint or 
more, application of a body cast, or the necessity for house 
confinement, or the necessity for continued use of a 
wheelchair or crutches (regular weight-bearing prohibited).

(3) Immobilization by cast, without surgery, of one major 
joint or more.


Extensions of 1, 2, or 3 months beyond the initial three 
months may be made by applying the same criteria; i.e. under 
subparagraphs (1), (2), or (3) of 38 C.F.R. § 4.30(a).  In 
addition, approval may be obtained from the Adjudication 
Officer for extensions of one or more months, up to six 
months beyond the initial six-month period, under 
subparagraphs (2) or (3) of 38 C.F.R. § 4.30(a).  38 C.F.R. § 
4.30(b).

The U.S. Court of Appeals for Veterans Claims has determined 
that the inability to return to any employment would, in 
fact, show a need for continuing convalescence under 38 
C.F.R. § 4.30.  Seals v. Brown, 8 Vet. App. 291 (1995); 
Felden v. West, 11 Vet. App. 427, 430 (1998).  The United 
States Court of Appeals for Veterans Claims (Court) has 
defined convalescence as "the stage of recovery following an 
attack of disease, a surgical operation, or an injury."  
Felden v. West, 11 Vet. App. 427, 430 (1998) (citing 
Dorland's Illustrated Medical Dictionary).  The Court also 
defined recovery as "the act of regaining or returning toward 
a normal or healthy state."  Id. (citing Webster's Medical 
Desk Dictionary 606 (1986)).  Pursuant to the aforementioned 
cases, the Court has noted that the term "convalescence" does 
not necessarily entail in-home recovery.

On review of the evidence of record, the Board finds that the 
Veteran is entitled to an extension of a temporary total 
evaluation under 38 C.F.R. § 4.30 due to surgical 
convalescence for his service-connected left knee.  
Specifically, a 3-month (maximum) extension (to January 31, 
2007) is warranted in this case. 

The record shows clearly that from November 2006 to January 
2007, the Veteran's activities and functioning were still 
restricted, he continued on physical therapy and treatment 
and he had not been medically cleared to return to work.  
Even when evaluated in March 2007, a VA examiner explained 
that the Veteran was still in the rehabilitation phase post-
surgery and would be for a period of 1-year post-surgery.  
The examiner noted that the Veteran was not working and 
opined that the Veteran should be awarded the maximum 
convalescence compensation percentage through this period.  



Under the rule of Seals, the inability to work establishes 
the need for continuing convalescence.  See Seals, supra.  
While evidence dated from October 2006 forward indicates that 
the Veteran's condition was improving and that he was able to 
ambulate without the use of a brace or crutch, he continued 
to have limitations, receive treatment and was not actually 
cleared to return to work until August 2007.  Resolving doubt 
in favor of the Veteran, the Board concludes that the 
requirements for continuing convalescence, as discussed under 
38 C.F.R. § 4.30(a)(1) are met through January 31, 2007.  See 
38 C.F.R. § 4.30; see also Seals, supra.  

However, a 3-month extension to January 31, 2007, is the 
maximum benefit that the Board is legally authorized to grant 
in this case.  While the provisions of 38 C.F.R. § 4.30 do, 
in limited circumstances, allow for extensions of up to six 
months for convalescence beyond the initial six-month period, 
this additional period can only be granted pursuant to 
subparagraphs (2) or (3) of 38 C.F.R. § 4.30(a), and not 
under subparagraph (1).  Accordingly, an extension in excess 
of 3 months could only be granted based upon a showing of: 
surgery with severe postoperative residuals such as 
incompletely healed surgical wounds, stumps of recent 
amputations, therapeutic immobilization of one major joint or 
more, application of a body cast, or the necessity for house 
confinement, or the necessity for continued use of a 
wheelchair or crutches (regular weight-bearing prohibited) or 
immobilization by cast, without surgery, of one major joint 
or more.  Those circumstances are not shown in this case and 
accordingly, the Board has granted the maximum benefit 
permitted for the Veteran under 38 C.F.R. § 4.30.  

In sum, the Board concludes that an extension of a temporary 
total convalescent rating under the provisions of 38 C.F.R. 
4.30 until January 1, 2007, but no later, is warranted.  38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990). 




								[Continued on Next 
Page]

ORDER

Service connection for a right knee disorder is denied.

An evaluation in excess of 10 percent for lumbar degenerative 
joint disease with limitation of motion is denied.

A three month extension to January 31, 2007, but no longer, 
of a temporary total rating based on convalescence following 
surgery performed on July 25, 2006 for a service-connected 
left knee disability, is granted, subject to the regulations 
controlling payment of VA monetary benefits.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


